OPINION OF THE COURT
RENDELL, Circuit Judge.
Norman H. Brooks Jr. brought suit against his former employer, Nationwide Mutual Insurance Co., and supervisor, Robert G. Fiore, alleging various state and federal law violations arising out of his employment and termination. On October 11, 2001, the District Court granted summary judgment in favor of defendants on all counts. Brooks now appeals, arguing that the District Court erroneously decided disputed issues of material fact. Our review is de novo. See Smathers v. Multi-Tool, Inc./Multi-Plastics, Inc. Employee Health and Welfare Plan, 298 F.3d 191, 194 (3d Cir.2002).
The District Court had jurisdiction under 28 U.S.C. § 1332, and we exercise jurisdiction pursuant to 28 U.S.C. § 1291. As we write solely for the parties, we need *663not detail the factual background of this litigation.
After carefully reviewing the record and the District Court’s thorough and persuasive opinion, we agree that there are no genuine issues of material fact, and that, viewing the facts in the light most favorable to Brooks, defendants are entitled to judgment as a matter of law. See Fed. R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Accordingly, we will affirm for substantially the reasons set forth by the District Court.
The order of the District Court will be AFFIRMED.